Name: 79/497/EEC: Commission Decision of 4 May 1979 authorizing the United Kingdom not to apply Community treatment to men's and boys'woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, cotton or man-made textile fibres, falling within heading No ex 61.01 of the Common Customs Tariff (NIMEXE codes 61.01-51, 54, 57) (category 16), originating in Bulgaria and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-24

 Avis juridique important|31979D049779/497/EEC: Commission Decision of 4 May 1979 authorizing the United Kingdom not to apply Community treatment to men's and boys'woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, cotton or man-made textile fibres, falling within heading No ex 61.01 of the Common Customs Tariff (NIMEXE codes 61.01-51, 54, 57) (category 16), originating in Bulgaria and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 127 , 24/05/1979 P. 0054 - 0055****( 1 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 4 MAY 1979 AUTHORIZING THE UNITED KINGDOM NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' WOVEN SUITS ( INCLUDING COORDINATE SUITS CONSISTING OF TWO OR THREE PIECES , WHICH ARE ORDERED , PACKED , CONSIGNED AND NORMALLY SOLD TOGETHER ) OF WOOL , COTTON OR MAN-MADE TEXTILE FIBRES , FALLING WITHIN HEADING NO EX 61.01 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 61.01-51 , 54 , 57 ) ( CATEGORY 16 ), ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/497/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 19 APRIL 1979 BY THE UNITED KINGDOM GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' WOVEN SUITS ( INCLUDING COORDINATE SUITS CONSISTING OF TWO OR THREE PIECES , WHICH ARE ORDERED , PACKED , CONSIGNED AND NORMALLY SOLD TOGETHER ) OF WOOL , COTTON OR MAN-MADE TEXTILE FIBRES , FALLING WITHIN HEADING NO EX 61.01 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 61.01-51 , 54 , 57 ) ( CATEGORY 16 ), ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN THE UNITED KINGDOM THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN BULGARIA IS , IN ACCORDANCE WITH COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 ( 1 ), SUBJECT TO AN ANNUAL QUOTA ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN BULGARIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 17 APRIL 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 61.01 ( NIMEXE CODES 61.01-51 , 54 , 57 ) ( CATEGORY 16 ) // MEN ' S AND BOYS ' WOVEN SUITS ( INCLUDING COORDINATE SUITS CONSISTING OF TWO OR THREE PIECES , WHICH ARE ORDERED , PACKED , CONSIGNED AND NORMALLY SOLD TOGETHER ) OF WOOL , COTTON OR MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 4 MAY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT